Citation Nr: 1600770	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  14-19 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant, appellant's son.



ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from February 1970 to October 1972, to include combat duty in Vietnam.  He died in December 1998, and the appellant claims to be the surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The appellant lives within the jurisdiction of the RO in Roanoke, Virginia, and it is from here that the appeal originates.  

The appellant appeared at a Videoconference Hearing in March 2015.  A transcript is associated with the claims file.  

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Evidence received since the last final decision of record (April 1999), which denied service connection for the cause of the Veteran's death, relates specifically to an unestablished fact necessary to substantiate the claim; it raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence exists so as to warrant the reopening of a previously denied claim for entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Analysis-New and Material Evidence

The appellant initially was denied service connection for the cause of the Veteran's death in an April 1999 rating decision which was unappealed.  The reasoning for the denial was that the appellant had failed to put forth a "well-grounded" claim with respect to her allegations that fatal conditions were caused by the Veteran's active military service.  That decision is now final, and the appellant has come forth with a petition to reopen.  

It is noted that the requirement that a claim be "well-grounded" is no longer the law.  Since the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), VA has an affirmative duty to assist claimants with the development of their claims. The RO denied the claim in 1999, finding no evidence of a causal relationship between service-connected disabilities and death.  

In connection with the claim to reopen, VA has obtained the terminal records of treatment.  These were added to the claims file in 2013, and copies have been dispatched to the appellant.  In these clinical records, an entry dated in October 1997 stated that the Veteran was "disabled," and that he was "in receipt of disability income."  Several months prior, in August 1997, a clinical note indicated that the Veteran had relapsed into alcohol abuse in October 1996, and that there was an associated "complaint of nightmares" with his excessive drinking.  

The Veteran's service-connected disabilities at the time of death were residuals of a gunshot wound to the leg, at 10 percent disabling, and malaria residuals, at zero percent disabling.  A certificate of death lists cirrhosis (end-stage liver disease), with hepatic encephalopathy as the immediate cause of death, and chronic renal failure, pancreatitis, and thrombocytopenia as underlying causes of death leading to the immediate cause.  The Veteran died at the VA Medical Center (VAMC) in Salem, Virginia in December 1998.  

The records obtained in 2013 are new, in that they were not of record in the claims file prior to the adjudication in 1999.  With respect to materiality, when considered with other evidence of record, they do relate to the underlying claim for service connection for the cause of the Veteran's death.  Indeed, a post-service VA social/industrial survey, conducted in 1988, revealed that the Veteran could have been experiencing posttraumatic stress disorder (PTSD) and that drinking was potentially used as a coping mechanism.  A psychiatric examination conducted shortly after this did not assess such a condition; however, as the Veteran was intoxicated at the time of interview, it was noted that the results of such an examination were not reliable with respect to overall mental health functioning.

When taking into consideration the potential existence of a psychiatric disorder, as well as the potential usage of alcohol to cope with such a disorder, the 1997 record (obtained in 2013), which specifies complaints of nightmares with the alcohol abuse, does potentially suggest that the alcohol abuse present during much of the Veteran's life might have been in response to psychiatric problems resultant from in-service experiences.  Fatal cirrhosis of the liver was caused by alcohol abuse; however, should substance abuse have been related to other, underlying conditions related to service, it would be outside of the context of willful misconduct and not be barred from award of service-connected compensation benefits.  This is, at the very least, suggested by the submission of the 1997 social work record obtained in 2013, and as it relates to an unestablished fact necessary to substantiate the underlying claim for service connection, it is material.  

Further, the note that the Veteran had been deemed "disabled" by Federal authority in the October 1997 clinical record (obtained in 2013), and that "disability income" was received at that time, suggests the possibility that benefits from the Social Security Administration (SSA) were being paid at the time of death.  Indeed, the Veteran's VA compensation was relatively small at the time of death, and as he was not employed, it is suggested that disability benefits from SSA were also being paid to him.  Any records of disability adjudications would be potentially relevant to the underlying claim for service connection, and thus such a notice is material to the claim.  A duty is triggered to obtain these records, and this is discussed in the Remand section listed below.  

Given the existence of evidence received since the last, final adjudication in 1999, and that such evidence, when considered with evidence previously submitted, is both new and material for the underlying claim of entitlement to service connection for the cause of the Veteran's death, the appellant's claim will be reopened.  


ORDER

New and material evidence having been received, the claim for entitlement to service connection for the cause of the Veteran's death is reopened; to that extent only, the claim is granted.  


REMAND

As noted in the above decision, the Veteran was in receipt of service-connected compensation benefits for shell fragment wounds at a 10 percent disability evaluation.  Also, malaria residuals were service-connected but not deemed severe enough to warrant compensation.  A certificate of death established cirrhosis of the liver with hepatic encephalopathy as the immediate cause of death, with chronic renal failure, pancreatitis, and thrombocytopenia as underlying causes of death.  Service connection was not in effect for any of those fatal disorders at the time of death.  

It is apparent that the Veteran may have been in receipt of disability benefits from SSA at the time of death.  Any records held in Federal custody are deemed to constructively be part of the record, and thus, efforts must be made to query that agency and to associate any such records held by them with the claims file. 

In a similar regard, the Veteran was hospitalized by VA in 1987 for alcohol abuse rehabilitation.  This was done on an inpatient basis, and it was specifically mentioned in a VA psychiatric examination conducted in 1988.  At that time, the Veteran was assessed as experiencing alcohol abuse, and while there appear to have been complaints of the Veteran drinking to deal with combat-related psychiatric trauma, as the Veteran was intoxicated at the time of the interview, the examiner could not deem the Veteran reliable enough of a historian to substantiate such a claim.  It was expressed that inpatient records would be more reliable in that respect.  Thus, it is specifically asked that VA inpatient records, dating from August 1987 at the VAMC in Salem, Virginia, be obtained and associated with the claims file. 

The DD Form 214 describes the Veteran as having served as an infantryman in Vietnam.  He was awarded the Combat Infantryman Badge (CIB) and was wounded in action by shell fragments.  There is thus no debate that he experienced combat first hand and that he was exposed to the visual and emotional traumas associated with the conducting of close combat operations with Viet Cong (VC) and/or North Vietnamese Army (NVA) forces.  During the Veteran's lifetime, he reported that he received a reduction in rank upon his return from Vietnam as due to going absent without leave (AWOL).  That is, he stated that he had behavioral problems in service following his return from active combat.  The Veteran's service personnel records are not yet of record, and as these may, at least potentially, give some tie between substance abuse and a later-developed psychiatric disorder related to combat, they are potentially relevant to the claim and should be obtained.  

Following this, it is asked that after all records identified in the remand have been obtained, that the claims file be dispatched to a VA psychiatrist to determine, to the extent that it is medically possible, if the Veteran's alcohol abuse, which directly caused his fatal liver disease, was at least as likely as not related to any psychiatric disability incurred as a result of service as a combat infantryman.  It is certainly noted that the Veteran, being deceased, cannot be examined and interviewed by an examiner; however, after a review of the claims file, to include the new records obtained following the issuance of this remand order, the examiner should offer an opinion to the best of his/her ability based on the evidence of record.  Should such an opinion not be possible without resort to speculation, it is asked that the examiner explain why that is the case.  

Lastly, it is noted that the appellant explained that she was separated from the Veteran at the time of his death.  While she remained legally married to him, no explanation as to the reasons for separation has been offered.  Generally, to be recognized as a surviving spouse for the purpose of establishing entitlement to VA benefits, an appellant must be a person who was the spouse of a Veteran at the time of the Veteran's death, and who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death and has not remarried.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b)(1).  In Alpough v. Nicholson, 490 F.3d 1352 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that under 38 C.F.R. § 3.53(b),  the "continuous cohabitation" requirement is met if separation was "procured" by the Veteran without fault of the surviving spouse, and that a separation by mutual agreement, without an intent to desert, does not break the continuity of cohabitation.

The evidence of record suggests that the appellant was in minimal contact with the Veteran at the time of his death.  They did not share a residence, and the Veteran lived with his mother and other family members.  Indeed, the appellant stated that she only vaguely knew of the nature of his terminal illness and of his previous treatment in the years preceding death.  There is, however, no real evidence of record to suggest that the separation was not by mutual agreement or, alternatively, solely by the desire of the appellant.  Indeed, while not expressly indicated, the Veteran did have many years of significant alcohol abuse issues and resultant legal difficulties which, at least potentially, suggest that fault for separation could certainly lie with him (and, consequently, would not require continuous cohabitation for recognition of the appellant as a surviving spouse for VA purposes).  It is asked that the appellant and/or her representative be contacted, and that a statement as to the reasons for her separation from the Veteran be obtained so that her status as a surviving spouse can be verified.  This should occur prior to any other development ordered with this remand.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and her representative for the purposes of obtaining a statement regarding the circumstances of her separation from the Veteran.  Inform her that she should clarify as to if the separation was due to the fault of the Veteran (e.g. documented issues with alcohol abuse and legal troubles), or, alternatively, was by mutual agreement without an intent to abandon or some other reason.  Review her submission in context with the evidence of record, and based on this, make the appropriate determination as to if the appellant does qualify as a "surviving spouse" within the meaning of VA regulations.  

2.  Assuming that the appellant is confirmed to be a surviving spouse, obtain VA treatment records of inpatient psychiatric hospitalization at VAMC Salem, Virginia from August 1987.  Should no records exist after exhaustive attempts to obtain them, so annotate the claims file.  

3.  Again, assuming that the appellant is confirmed as a surviving spouse, contact SSA and obtain any and all records associated with disability benefits provided to the Veteran by that agency.  Should no records exist after exhaustive attempts to obtain them, so annotate the claims file.  

4.  Should the appellant be confirmed as a surviving spouse, contact the National Personnel Records Center (NPRC) and obtain service personnel records, to include records of disciplinary action associated with violations of the Uniform Code of Military Justice (UCMJ), for the Veteran.  Associate them with the claims file, and should no records be found to exist after an exhaustive search, so annotate the claims file.  

5.  Lastly, and again, with the understanding that the appellant is confirmed as the surviving spouse of the Veteran, dispatch the claims file to a VA psychiatrist for the purposes of obtaining an opinion with respect to the etiology of the Veteran's fatal liver disease and associated conditions.  

In this regard, it is asked that the examiner review the claims file, to include all records obtained in concert with this Remand, and, to the extent that it is medically possible, offer an opinion as to if the documented alcohol abuse at least as likely as not (50 percent probability or greater) had causal origins as a result of any underlying psychiatric disability associated with combat service and exposure to war trauma.  The post-service references to nightmares in concert with alcohol abuse should be specifically referenced, and all conclusions should be supported with rationales in the narrative portion of the claims file.  

Should it be impossible to reach a conclusion without resort to speculation, the examiner should specifically note as to why that is the case.  

6.  Following the above-directed development, re-adjudicate the claim for entitlement to service connection for the cause of the Veteran's death.  Should the claim remained denied, issue an appropriate supplemental statement of the case and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


